SUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED EFFECTIVE AS OF
January 1, 2011
SUNTRUST BANKS, INC.
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

                          Page     ARTICLE 1ESTABLISHMENT AND PURPOSE     1    
  ARTICLE 2DEFINITIONS
2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
2.16
2.17
2.18
2.19
2.20
2.21
2.22
2.23
2.24
2.25
2.26
2.27
2.28
2.29
2.30
2.31
2.32
2.33
2.34
2.35
2.36
2.37
2.38
2.39
2.40
2.41
2.42
2.43  
Account
Affiliate
Base Salary
Beneficiary
Board
Cause
Change in Control
Code
Committee
Company Contribution
Company Contribution Account
Date of Hire
Deferral Election Form
Designated Distribution Date
Disabled or Disability
Eligible Employee
Eligible Income
Eligible Plans6
Employee
ERISA 6
Incentive Award
Investment Fund
Key Employee
Mandatory Deferral
MIP
Newly Hired Eligible Employee
Participant
Plan
Plan Administrator
Plan Year
Restoration Plan Participants
Retirement
Retirement Plan
Separation from Service or Separate from Service
SERP
SERP Account
SERP Benefit8
Specified Date
SunTrust
Tier 1 and Tier 2 SERP Participants
True-Up Contribution
Valuation Date
Years of Vesting Service
  2
2
3
3
3
3
3
4
5
5
5
5
5
5
5
5
6
6

6

6
7
7
7
7
7
7
7
7
7
8
8
8
8
8
8

8
8
8
8
8
9  











































ARTICLE 3PARTICIPATION AND CONTRIBUTIONS     9       3.1
3.2
3.3
3.4
3.5
3.6
3.7
3.8
ARTICLE 4INVESTMENTS
4.1
4.2
4.3
4.4  
Participation
Deferral Elections
(a)Base Salary
(b)Incentive Awards
Time and Manner of Making Deferral Elections
(a)Newly Hired Eligible Employee
(b)No Commencement after Promotion or Rehire
Mandatory Deferrals
Company Contributions
True-Up Contributions
Cancellation of Deferral Election
Transferred SERP Benefits
Generally
Default Investment
No Actual Investment Required
Compliance with Securities Laws
  9
9
9
9
9
9
10
10
10
11
11
11
12
12
12
12
12  
















ARTICLE 5ALLOCATION TO ACCOUNTS     12       5.1
5.2
5.3
ARTICLE 6VESTING
6.1
6.2
6.3
6.4
6.5
ARTICLE 7DISTRIBUTIONS
7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11  
General
Distributions and Forfeitures
Earnings and Losses
Generally
Mandatory Deferrals
Change in Control
Exception
Vesting of Company Contribution Account
Normal Form of Payment and Commencement
Alternate Form of Payment Election
(a)Procedure for Installment Election
(b)Cash-Out
Key Employee Delay
In-Service Distribution Election
(a)Earlier Separation from Service
(b)Sub-Account
(c)No Company Contributions
Subsequent Deferral Election
Payment of Death Benefit
Disability
Withdrawals for Unforeseeable Emergency
(a)Definition
(b)Participant Evidence
Distribution of Mandatory Deferrals
Effect of Taxation
Permitted Delays
  12
13
13
13
13
13
14
14
14
14
14
15
15
15
15
15
16
16
16
16
16
17
17
17
17
17
18
18  



























ARTICLE 8PLAN ADMINISTRATION     18       8.1
8.2
8.3
8.4
8.5
8.6
ARTICLE 9MISCELLANEOUS
9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12
ADDENDUM A
ADDENDUM B  
General Administration
Responsibility of Administrator
Books, Records and Expenses
Compensation19
Indemnification
Claims 19
Construction
Severability
No Alienation or Assignment
Incapacity of Recipient
Unclaimed Benefits
Not a Contract of Employment
Unfunded Plan
(a)Contractual Liability of SunTrust
(b)Rabbi Trust
Right to Amend or Terminate Plan
(a)Distribution of Accounts
(b)Amendment Restrictions
Taxes
Binding Effect
Governing Law
Regulatory Requirements
Amounts Deferred Under 401(k) Excess Plan
Amounts Deferred Under the Prior Deferred
Compensation Plan
  18
18
19

19

20
20
20
20
20
20
21
21
21
21
22
22
22
22
23
23
A-1
B-1

 





20





















S.CONTSunTrust Banks, Inc. Deferred Compensation Plan

Amended and Restated
Effective January 1, 2011

ARTICLE 1

Establishment and Purpose

The SunTrust Banks, Inc. Deferred Compensation Plan is hereby amended and
restated effective January 1, 2011 (the “Plan”), and except as otherwise
specifically noted, continues to provide a nonqualified and unfunded deferred
compensation program to Eligible Employees pursuant to the terms and provisions
set forth below, as subsequently amended from time to time. The Plan, as amended
and restated in this document, reflects certain design changes adopted in 2010.
In addition, the Plan was previously amended and restated effective January 1,
2010 to reflect authorized design changes in connection with the December 31,
2009 merger of the SunTrust Banks, Inc. 401(k) Excess Plan (the “401(k) Excess
Plan”) and the prior SunTrust Banks, Inc. Deferred Compensation Plan (the “Prior
Deferred Compensation Plan”), which were both previously amended and restated
effective January 1, 2009 for compliance with section 409A of the Internal
Revenue Code (“Code”).

SunTrust Banks, Inc. (“SunTrust”) originally established the Prior Deferred
Compensation Plan effective October 1, 1999, by combining and restating the
SunTrust Management Incentive Plan Deferred Compensation Plan Fund (the “MIP
Fund”) and the SunTrust Performance Unit Plan Deferred Compensation Plan (the
“PUP Fund”). All accounts in the MIP Fund and PUP Fund existing as of
September 30, 1999 became subject to the terms of the Prior Deferred
Compensation Plan. The Prior Deferred Compensation Plan was established to
provide a single deferred compensation plan as the means whereby participants in
the SunTrust Management Incentive Plan (“MIP”) and the SunTrust Performance Unit
Plan (“PUP”) could defer receipt of all or a portion of their MIP awards and PUP
awards as well as future awards provided by certain select bonus and incentive
programs.

SunTrust established the 401(k) Excess Plan to provide benefits to certain
highly compensated employees that were not otherwise allowed under SunTrust’s
qualified 401(k) plan due to the limitations of Code sections 401(a)(17), 402(g)
and 415(c). Effective July 1, 1999, the Crestar Additional Nonqualified
Executive Plan (the “ANEX Plan”), a deferral plan similar to the 401(k) Excess
Plan, was merged into the 401(k) Excess Plan and the existing account balances
attributable to both the 401(k) Excess Plan and the ANEX Plan as of June 30,
1999, were frozen as to future contributions and renamed the “Excess Plan Frozen
Balance” and the “ANEX Frozen Balance,” respectively.

The terms of the Plan, as set forth herein, shall govern the deferral and
distribution of Eligible Income (as defined below) earned after 2009 with
respect to services performed on and after January 1, 2010. In addition, the
distribution of all amounts earned prior to 2010 and deferred under the 401(k)
Excess Plan or the Prior Deferred Compensation Plan, including the benefits
under the prior plans as described above, shall be made in accordance with the
terms of the 401(k) Excess Plan and the Prior Deferred Compensation Plan as in
effect immediately prior to the merger of these two plans on December 31, 2009,
including any “grandfathered amounts” that were earned and vested (within the
meaning of Code section 409A and regulations thereunder) under each plan prior
to 2005 (and earnings thereon) (the “Grandfathered Amounts”). Benefits earned
under the 401(k) Excess Plan and the Prior Deferred Compensation Plan prior to
2010 have been maintained in separate accounts. As provided by the Plan
Administrator, all amounts credited under the Plan, including amounts credited
under the 401(k) Excess Plan and the Prior Deferred Compensation Plan prior to
2010, shall be subject to the investment provisions set forth in Article 4. The
relevant terms of the 401(k) Excess Plan and the Prior Deferred Compensation
Plan, including the provisions relating to the Grandfathered Amounts, on
December 31, 2009 are summarized in Addenda A and B, respectively.

The Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder (except with respect to any Grandfathered Amounts), (2) to be
“a plan which is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, and (3) to comply with certain other regulatory
requirements imposed upon SunTrust and its Affiliates, as described in
Section 9.12. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

ARTICLE 2

Definitions

The following capitalized terms will have the meanings set forth in this
Article 2 whenever such capitalized terms are used throughout this Plan (except
for Addenda A and B):



2.1   Account means the bookkeeping account established by SunTrust for each
Participant electing to defer Eligible Income or being credited with Mandatory
Deferrals under the Plan. A Participant’s Account shall be utilized solely as a
device for the determination and measurement of the amount of benefits to be
paid to the Participant pursuant to this Plan. A Participant’s Account shall not
constitute or be treated as a trust fund of any kind and may be divided into one
or more sub-accounts, depending on the source of contributions, the type of
Investment Fund selected or the distribution timing and payment method.



2.2   Affiliate means any corporation or other entity that is treated as a
single employer with SunTrust under Code sections 414(b) or (c).



2.3   Base Salary means the pre-tax amount of an Eligible Employee’s regular
base salary from SunTrust and all Affiliates as in effect from time to time
during a Plan Year, disregarding any deferrals or withholdings from such base
salary and including any compensation classified on the payroll as vacation pay
or sick pay earned during that Plan Year. Base Salary shall not include any
amount of an Eligible Employee’s base salary payable in a form denominated by
the Committee as “salary shares” or “salary units.”



2.4   Beneficiary means one or more persons or one or more entities entitled to
receive any benefits payable under this Plan at the Participant’s death. A
Participant may name one or more primary Beneficiaries and one or more secondary
Beneficiaries. A Participant may revoke a Beneficiary designation by filing a
new beneficiary designation form or a written revocation with the Plan
Administrator. If the Plan Administrator is not in receipt of a properly
completed beneficiary designation form at the Participant’s death, or if none of
the Beneficiaries named by the Participant survives the Participant or is in
existence at the date of the Participant’s death, then the Participant’s
Beneficiary shall be the Participant’s estate.



2.5   Board means the Board of Directors of SunTrust.



2.6   Cause means for purposes of this Plan and as determined by the Plan
Administrator, in its sole discretion, one or more of the following actions that
serves as the primary reason(s) for the termination of the Participant’s
employment with SunTrust or an Affiliate:



  (a)   the Participant’s willful and continued failure to perform his job
duties in a satisfactory manner after written notice from SunTrust to
Participant and a thirty (30) day period in which to cure such failure;



  (b)   the Participant’s conviction of a felony or engagement in a dishonest
act, misappropriation of funds, embezzlement, criminal conduct or common law
fraud;



  (c)   the Participant’s material violation of the Code of Business Conduct and
Ethics of SunTrust or the Code of Conduct of an Affiliate;



  (d)   the Participant’s engagement in an act that materially damages or
materially prejudices SunTrust or an Affiliate or the Participant’s engagement
in activities materially damaging to the property, business or reputation of
SunTrust or an Affiliate; or



  (e)   the Participant’s failure and refusal to comply in any material respect
with the current and any future amended policies, standards and regulations of
SunTrust, any Affiliate and their regulatory agencies, if such failure continues
after written notice from SunTrust to the Participant and a thirty (30) day
period in which to cure such failure, or the determination by any such governing
agency that the Participant may no longer serve as an officer of SunTrust or an
Affiliate.

Notwithstanding anything herein to the contrary, if a Participant is subject to
the terms of a change in control agreement with SunTrust (the “Change in Control
Agreement”) at the time of his termination of employment with SunTrust or an
Affiliate, solely for purposes of such Participant’s benefits under the Plan,
“Cause” shall have the meaning provided in the Change in Control Agreement.



2.7   Change in Control means a change in control of SunTrust of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 as in
effect at the time of such “change in control”, provided that such a change in
control shall be deemed to have occurred at such time as (i) any “person” (as
that term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) directly or indirectly, of securities
representing 20% or more of the combined voting power for election of directors
of the then outstanding securities of SunTrust or any successor of SunTrust;
(ii) during any period of two (2) consecutive years or less, individuals who at
the beginning of such period constitute the Board of SunTrust cease, for any
reason, to constitute at least a majority of such Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
SunTrust shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of
SunTrust) or any dissolution or liquidation of SunTrust or any sale or the
disposition of 50% or more of the assets or business of SunTrust; or (iv) there
is a consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of SunTrust immediately before the consummation of such
transaction beneficially own more than 65% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor of SunTrust
beneficially owned by the persons described in Section 2.7(iv)(A) immediately
following the consummation of such transaction is beneficially owned by each
such person in substantially the same proportion that each such person had
beneficially owned shares of SunTrust’s common stock immediately before the
consummation of such transaction, provided (C) the percentage described in
Section 2.7(iv)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in Section 2.7(iv)(B) of the beneficially
owned shares of the successor or survivor corporation shall be determined
exclusively by reference to the shares of the successor or survivor corporation
which result from the beneficial ownership of shares of common stock of SunTrust
by the persons described in Section 2.7(iv)(A) immediately before the
consummation of such transaction.



2.8   Code means the Internal Revenue Code of 1986, as amended.



2.9   Committee means the Compensation Committee of the Board.



2.10   Company Contribution means the amount credited to a Participant’s Company
Contribution Account, as described in Section 3.5.



2.11   Company Contribution Account means a bookkeeping account established by
SunTrust for each Participant credited with Company Contributions or True-Up
Contributions.



2.12   Date of Hire means the date of an Employee’s first day of active
employment with SunTrust or an Affiliate.



2.13   Deferral Election Form means the form that a Participant uses to elect to
defer receipt of all or a portion of his Eligible Income pursuant to this Plan.



2.14   Designated Distribution Date means the date determined by the Plan
Administrator within the first quarter of the calendar year selected by a
Participant as the Specified Date for payment of an in-service distribution
pursuant to Section 7.4.



2.15   Disabled or Disability means a Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s employer and, in addition, has begun to receive benefits under
SunTrust’s Long-Term Disability Plan.



2.16   Eligible Employee means an Employee who is selected by the Plan
Administrator as eligible to make a deferral election under this Plan and who
belongs to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA. Generally, an Eligible Employee means an
Employee participating in the MIP and in Grade 52 or higher, an Employee in
Grade 53 or higher, or an Employee otherwise designated by the Plan
Administrator based on other eligibility criteria, such as a minimum
compensation level or prior participation in the 401(k) Excess Plan or the Prior
Deferred Compensation Plan. The Plan Administrator, in its sole discretion, may:
(a) change such requisite grade level and may determine other appropriate grade
levels for elective deferrals to this Plan on an individual basis, (b) establish
minimum compensation levels required for Eligible Employees, and (c) determine
whether an Eligible Employee may defer Base Salary.



2.17   Eligible Income means Base Salary and Incentive Awards.



2.18   Eligible Plans mean the MIP and the functional incentive plans sponsored
by SunTrust or an Affiliate and approved by the Plan Administrator that provide
for bonus, incentive, commission or similar variable pay to Employees, which pay
is approved as eligible for voluntary or mandatory deferral under this Plan.



2.19   Employee means an individual who is a regular, common-law employee on the
U.S. payroll of SunTrust or an Affiliate. The term “Employee” shall not include
a person hired as an independent contractor, leased employee, consultant, or a
person otherwise designated by SunTrust or an Affiliate as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of SunTrust or an Affiliate by any governmental or judicial authority.



2.20   ERISA means the Employee Retirement Income Security Act of 1974, as
amended.



2.21   Incentive Award means the pre-tax amount of an Eligible Employee’s bonus,
incentive or commission, or similar variable pay, disregarding any deferrals,
offsets, or withholdings from such incentive award, which is earned under an
Eligible Plan. Notwithstanding the foregoing, Incentive Awards shall exclude any
bonus pay that is not earned under a pre-determined plan, such as any
non-reoccurring promotional program, referral, signing or spot bonuses, and any
bonus pay that is payable on a monthly basis under an Eligible Plan.



2.22   Investment Fund means each investment vehicle that, for bookkeeping
purposes, is used to determine the earnings that are credited and the losses
that are charged to each Participant’s Account and Company Contribution Account.
The Plan Administrator shall be responsible for selecting the Investment Funds
available and for adding or deleting Funds as the Plan Administrator deems
appropriate from time to time.



2.23   Key Employee means an employee treated as a “specified employee” as of
his Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code section 416(i) without regard to section
(5) thereof)) if the common stock of SunTrust or an Affiliate is publicly traded
on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the twelve (12) month period beginning on the April 1
following the identification date.



2.24   Mandatory Deferral means the amount defined in Section 3.4.



2.25   MIP means SunTrust Banks, Inc. Management Incentive Plan, as amended from
time to time.



2.26   Newly Hired Eligible Employee means an individual who is hired by
SunTrust or an Affiliate, who is not a current or former Employee and who meets
the criteria for an Eligible Employee on his first Date of Hire.



2.27   Participant means (a) an Eligible Employee who has made a deferral
election in accordance with the terms of the Plan; (b) an Employee who has had
Mandatory Deferrals credited under the Plan; (c) an Employee who has a SERP
Benefit credited under the Plan; or (d) an Employee or former Employee who
continues to have a Plan benefit attributable to his participation in a prior
plan that has not been distributed in full. An individual ceases to be a
Participant when his entire benefit under the Plan has been distributed or
forfeited.



2.28   Plan means the SunTrust Banks, Inc. Deferred Compensation Plan as
described in this document, including any Addenda attached, which are
incorporated herein by reference, as amended from time to time.



2.29   Plan Administrator means the party responsible for administering the
Plan, as provided in Section 8.1.



2.30   Plan Year means the calendar year.



2.31   Restoration Plan Participants mean, for purposes of determining the
Company Contribution and True-Up Contribution, if any, the participants accruing
“pay credits” in the SunTrust Banks, Inc. Restoration Plan, as amended and
restated from time to time, for the applicable Plan Year.



2.32   Retirement means a Participant’s Separation from Service on or after
attaining age fifty-five (55) and completing at least five (5) Years of Vesting
Service.



2.33   Retirement Plan means the SunTrust Banks, Inc. Retirement Plan, as
amended and restated from time to time, and any successor plan.



2.34   Separation from Service or Separate from Service means a “separation from
service” with SunTrust and its Affiliates within the meaning of Code section
409A.



2.35   SERP means the SunTrust Banks, Inc. Supplemental Executive Retirement
Plan, as amended and restated from time to time.



2.36   SERP Account means a bookkeeping account established by SunTrust for a
Participant who changes from a position eligible to participate in the SERP to
one that is not eligible and credited with a SERP Benefit under Section 3.8.



2.37   SERP Benefit means the benefit amount determined under the SERP that is
subject to Code section 409A (excluding any “Grandfathered Amounts,” (as defined
in the SERP)) and credited to a Participant’s SERP Account, as described in
Section 3.8.



2.38   Specified Date means a time or a fixed schedule specified under the Plan
in accordance with Treas. Reg. § 1.409A-3(a)(4).



2.39   SunTrust means SunTrust Banks, Inc. or any successor to SunTrust.



2.40   Tier 1 and Tier 2 SERP Participants mean, for purposes of determining the
Company Contribution and True-Up Contribution, if any, the Tier 1 and Tier 2
participants accruing benefits in the SERP for the applicable Plan Year.



2.41   True-Up Contribution means the amount credited to a Participant’s Company
Contribution Account, as defined in Section 3.6.



2.42   Valuation Date means the last day of each Plan Year and such other dates
as the Plan Administrator may determine from time to time. For purposes of
benefit distributions under the Plan, the Valuation Date for a distribution
shall be the last date by which the Account (or sub-account) or Company
Contribution Account must be valued in order to have the distribution of all or
part of the Account (or sub-account) or Company Contribution Account paid on the
scheduled payment date.



2.43   Years of Vesting Service means “Years of Vesting Service,” as defined
under the Retirement Plan.

ARTICLE 3

Participation and Contributions



3.1   Participation. Participation in the Plan shall be limited to Eligible
Employees and certain other Employees credited with Mandatory Deferrals or SERP
Benefits. The Plan Administrator shall notify any Employee of his status as an
Eligible Employee at such time and in such manner as the Plan Administrator
shall determine. An Employee shall become a Participant by making a deferral
election as an Eligible Employee under Section 3.2 or by being credited with a
Mandatory Deferral under Section 3.4 or a SERP Benefit under Section 3.8.



3.2   Deferral Elections. An Eligible Employee may make an irrevocable election
to defer the following types of Eligible Income in five (5) percent increments,
as follows:



  (a)   Base Salary. Certain Eligible Employees, as determined by the Plan
Administrator, may elect to defer a portion of Base Salary each payroll period
from 5% to 50%.



  (b)   Incentive Awards. All Eligible Employees may elect to defer a portion of
an Incentive Award from 20% to 90%.

Eligible Income deferred by a Participant under the Plan shall be credited to
the Participant’s Account as soon as practicable after the amounts would have
otherwise been paid to the Participant.



3.3   Time and Manner of Making Deferral Elections. In order to elect to defer
Eligible Income earned during a Plan Year, an Eligible Employee shall file a
Deferral Election Form, written or electronic, with the Plan Administrator
before the beginning of such Plan Year and in accordance with procedures
established by the Plan Administrator. A deferral election under this
Section 3.3 shall become irrevocable once the deadline for filing such election
has expired, except as provided in Section 3.7.



  (a)   Newly Hired Eligible Employee. Notwithstanding the foregoing, if an
individual becomes a Newly Hired Eligible Employee after the beginning of a Plan
Year, the Plan Administrator has the sole discretion to determine whether such
individual may submit a Deferral Election Form for that Plan Year. If allowed to
participate, the Newly Hired Eligible Employee may make an election to defer
Base Salary in accordance with the procedures established by the Plan
Administrator, provided such election is delivered to the Plan Administrator no
later than thirty (30) days after the Employee’s Date of Hire. In the event of a
deferral election under this Section 3.3(a), the Deferral Election Form shall
apply only to Base Salary earned for services performed on and after the first
day of the month following the date the election is filed with the Plan
Administrator.



  (b)   No Commencement after Promotion or Rehire. If an employee becomes an
Eligible Employee for purposes of this Plan after the beginning of a Plan Year,
but is not a Newly Hired Eligible Employee, he may not participate in this Plan
until the beginning of the next Plan Year, assuming that he is still an Eligible
Employee and that he appropriately files a Deferral Election Form with the Plan
Administrator.



3.4   Mandatory Deferrals. If any portion of an Incentive Award is subject to
mandatory deferral as established prior to the beginning of the Plan Year in
which the Incentive Award is earned (as provided in the applicable Eligible
Plan) (each, a “Mandatory Deferral”), then each Mandatory Deferral shall be
subject to the provisions of this Plan. With respect to each Mandatory Deferral,
the terms of the Eligible Plan shall determine whether all or part of such
Mandatory Deferral is subject to a vesting schedule and if so, what the vesting
schedule is; and whether such Mandatory Deferral is subject to any special
investment restrictions. Each Mandatory Deferral shall be credited to the
Participant’s Account as soon as practicable after the amounts would have
otherwise been paid and be paid in accordance with Section 7.9.



3.5   Company Contributions. Each Plan Year beginning on and after January 1,
2010, for a Participant eligible to defer Base Salary, SunTrust shall credit to
the Participant’s Company Contribution Account an amount (the “Company
Contribution”), if any, equal to his elective deferrals credited for such Plan
Year under Section 3.2 up to a maximum of 5% of the difference between:



  (a)   An amount equal to the lesser of: (i) the Participant’s Eligible Income
paid or deferred during the Plan Year, or (ii) two (2) times the annual
compensation limit under Code section 401(a)(17) for the Plan Year (i.e.,
$490,000 for 2010); provided, however, for Tier 1 and Tier 2 SERP Participants
and Restoration Plan Participants, this amount shall be equal to the
Participant’s Eligible Income paid or deferred during the Plan Year; minus



  (b)   The annual compensation limit under Code section 401(a)(17) for such
Plan Year ($245,000 for 2010).

Subject to the limitation above, each Participant’s Company Contribution Account
shall be credited with Company Contributions as earned on a pay period basis
after the total of such Participant’s Eligible Income from SunTrust or an
Affiliate reaches the annual compensation limit under Code section 401(a)(17)
for the Plan Year.



3.6   True-Up Contributions. As soon as practicable on or after the last payroll
processing date of each Plan Year beginning on and after January 1, 2010, for a
Participant eligible to defer Base Salary, SunTrust shall credit to the
Participant’s Company Contribution Account an amount (the “True-Up
Contribution”), if any, equal to the difference between (a) the Company
Contribution for the Participant determined for such Plan Year under
Section 3.5, regardless when the Participant reaches the annual compensation
limit under Code section 401(a)(17), minus (b) the actual amount of any Company
Contributions credited during the Plan Year. In no event shall this True-Up
Contribution exceed the Participant’s total elective deferrals under Section 3.2
for such Plan Year.



3.7   Cancellation of Deferral Election. If a Participant becomes Disabled or
obtains a distribution under Section 7.8 on account of an Unforeseeable
Emergency, his outstanding deferral elections under this Plan shall be cancelled
and no further Eligible Income will be deferred under such elections.



3.8   Transferred SERP Benefits. In the event an Employee changes from a
position eligible to participate in the SERP to one that is not eligible for any
reason, the Plan Administrator, or its delegate, shall determine, in its or his
sole discretion, the SERP Benefit as of the date of such change and shall credit
to the Participant’s SERP Account an amount equal to the present value of the
SERP Benefit as soon as practicable following such date. Such Participant shall
continue to vest in the SERP Account during his continued service as an
Employee. Solely for purposes of Articles 4 and 5, the SERP Account shall be
treated as a sub-account of the Participant’s Account. Notwithstanding anything
herein to the contrary other than as specifically provided in the preceding
sentence, the SERP Account shall be subject to the terms and conditions of the
SERP. To the extent that a Participant satisfies the SERP vesting requirements
prior to termination, the SERP Account shall be paid to the Participant in
accordance with the time and form of payment established under the SERP.

ARTICLE 4

Investments



4.1   Generally. The Plan Administrator shall specify procedures to allow
Participants to make elections among the Investment Funds as to the deemed
investment of amounts newly credited to their Accounts and Company Contribution
Accounts, as well as the deemed investment of amounts previously credited to
these accounts (i.e., reallocation).



4.2   Default Investment. If a Participant fails to make an initial investment
election pursuant to Section 4.1, his Account and Company Contribution Account
shall be deemed to be invested in one or more Investment Funds selected by the
Plan Administrator as the default investment. The Plan Administrator shall have
no responsibility to any Participant or anyone claiming a benefit through a
Participant if a Participant fails to make an investment election or to change
any investment election.



4.3   No Actual Investment Required. Notwithstanding the preceding sections of
this Article 4 and any other provision of this document, this Plan shall remain
an unfunded plan and the description of Investment Funds in this Article 4,
including any election rights of a Participant, shall not obligate SunTrust or
any Affiliate to set aside any funds or to make any actual investments pursuant
to this Plan. The purpose of the selection of the Investment Funds is to provide
a means for measuring the value of a Participant’s Account and the Company
Contribution Account, if any, which determines the amount of his Plan benefit.



4.4   Compliance with Securities Laws. Notwithstanding the foregoing provisions
of this Article 4, if a Participant is subject to Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”), then such Participant’s investment
elections shall be subject to such additional rules as may be established by the
Plan Administrator as it deems necessary to ensure that transactions by such
Participant comply with Rule 16b-3 of the Exchange Act (or any successor rules).

ARTICLE 5

Allocation to Accounts



5.1   General. A Participant’s benefit under this Plan is equal to the vested
balance of his Account (including applicable sub-accounts) and the Company
Contribution Account, if applicable. As of each Valuation Date, amounts shall be
allocated to and charged against each Participant’s Account and Company
Contribution Account in accordance with this Article 5.



5.2   Distributions and Forfeitures. The balances of a Participant’s Account and
Company Contribution Account will be reduced, as applicable, by the amount of
any distributions made under Article 7, by any forfeiture pursuant to
Section 6.2, 6.4, or 6.5, and as required pursuant to Section 9.12. Any such
distributions or forfeitures shall be deemed to reduce pro rata the deemed
investment in each Investment Fund in the Participant’s Account and Company
Contribution Account.



5.3   Earnings and Losses. As of each Valuation Date selected by the Plan
Administrator, each Participant’s Account and Company Contribution Account will
be credited with earnings and gains or charged with losses occurring since the
last Valuation Date, based on the results that would have been achieved had
amounts credited to the Account and Company Contribution Account actually been
invested in the Investment Funds selected by the Participant (or in the default
Investment Fund, absent a Participant’s election). Earnings, gains and losses
will continue to be credited or charged to the Participant’s Account and Company
Contribution Account in accordance with this Section 5.3 until all amounts
credited to such accounts are paid or forfeited. The amount of such deemed
investment gain or loss shall be determined by the Plan Administrator and such
determinations shall be final and conclusive upon all concerned.

ARTICLE 6

Vesting



6.1   Generally. Except as provided in Sections 6.2, 6.4 and 6.5, a
Participant’s interest in his benefit under this Plan is one hundred percent
(100%) vested and nonforfeitable at all times.



6.2   Mandatory Deferrals. If a Participant’s Account has been credited with any
Mandatory Deferral that is subject to a vesting period (as set forth in the
applicable Eligible Plan), and the Participant terminates employment with
SunTrust and its Affiliates for any reason prior to meeting the vesting
requirements for such Mandatory Deferral, then that portion of the Mandatory
Deferral that is not vested, and the earnings on such nonvested portion shall be
forfeited and deducted from the Participant’s Account. Notwithstanding the
foregoing, unless approved by the Plan Administrator and otherwise specified in
the Eligible Plan, upon a Participant’s death, Disability, Retirement or
involuntary termination of employment resulting in the Participant’s eligibility
to receive benefits under the SunTrust Banks, Inc. Severance Pay Plan
(disregarding for purposes of determining eligibility, the Participant’s
eligibility to receive severance benefits under another severance plan or
individual agreement maintained by SunTrust or an Affiliate), the Participant’s
nonvested Account balance shall fully vest as of the date such forfeiture would
otherwise occur.



6.3   Change in Control. Unless an Eligible Plan provides for some other
treatment, if a Participant’s employment with SunTrust or any Affiliate or their
successors terminates for any reason, other than termination for Cause, within
three (3) years following a Change in Control, any portion of the Participant’s
Account or Company Contribution Account that was nonvested at the Change in
Control and has not yet vested shall become fully vested immediately prior to
the effective time of the Participant’s termination of employment. A
Participant’s voluntary termination of employment, including a Participant’s
Retirement or voluntary resignation, is not considered termination for Cause for
purposes of vesting under this Section 6.3.



6.4   Exception. Notwithstanding the foregoing, a Participant and his
Beneficiary shall forfeit the balance credited to his Company Contribution
Account (as adjusted pursuant to Article 5) if the Participant is terminated for
Cause by SunTrust or an Affiliate prior to a Change in Control. Forfeiture under
this Section 6.4 shall be in addition to any other remedies which may be
available to SunTrust or an Affiliate at law or in equity.



6.5   Vesting of Company Contribution Account. If a Participant’s Date of Hire
occurs on or after January 1, 2011, and the Participant terminates employment
with SunTrust and its Affiliates for any reason prior to completing two
(2) Years of Vesting Service, then his Company Contribution Account and the
earnings thereon shall be forfeited. Notwithstanding the foregoing, upon a
Participant’s death, Disability, or involuntary termination of employment
resulting in the Participant’s eligibility to receive benefits under the
SunTrust Banks, Inc. Severance Pay Plan (disregarding for purposes of
determining eligibility, the Participant’s eligibility to receive severance
benefits under another severance plan or individual agreement maintained by
SunTrust or an Affiliate), the Participant’s nonvested Company Contribution
Account balance shall fully vest as of the date such forfeiture would otherwise
occur.

ARTICLE 7

Distributions



7.1   Normal Form of Payment and Commencement. Except as otherwise provided in
this Article 7, when a Participant Separates from Service for any reason, he
shall be paid the vested balances of his Account and his Company Contribution
Account, if any, under this Plan in a single lump sum cash payment during the
first quarter of the calendar year immediately following the year in which his
Separation from Service occurs.



7.2   Alternate Form of Payment Election. A Participant who does not wish to
have his benefit under this Plan paid in a lump sum pursuant to Section 7.1 may
elect on the first Deferral Election Form filed with the Plan Administrator to
have the vested balances of his Account and his Company Contribution Account, if
any, distributed in five (5) annual installments, with the first payment
commencing in the first quarter of the calendar year immediately following the
year in which the Participant Separates from Service. Each subsequent annual
installment shall be paid during the first quarter of each of the subsequent
four (4) calendar years.



  (a)   Procedure for Installment Election. A Participant’s election to receive
installment payments shall not be effective until received and approved by the
Plan Administrator in accordance with Section 3.3.



  (b)   Cash-Out. Notwithstanding any elections by a Participant, if the sum of
a Participant’s total vested benefits under this Plan, including amounts
credited under the 401(k) Excess Plan, the Prior Deferred Compensation Plan and
any other account balance plan required to be aggregated with the Plan, as
described in Treas. Reg. § 1.409A-1(c)(2)(i), is less than the applicable dollar
amount under Code section 402(g)(1)(B) at the time payments commence under this
Section 7.2, the vested balances of his Account and the Company Contribution
Account shall be distributed in a lump sum payment during the first quarter of
the calendar year immediately following the year in which he Separates from
Service.



7.3   Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service and shall continue to be credited or charged with earnings, gains
or losses in accordance with Section 5.3 until such amounts are paid or
forfeited.



7.4   In-Service Distribution Election. Unless the Plan Administrator announces
otherwise for a Plan Year, a Participant may elect on a Deferral Election Form
to have the portion of his Account related to amounts deferred under such
Deferral Election Form (and earnings thereon) paid to the Participant as of a
Specified Date permitted on the Deferral Election Form. The deferred amount
subject to this election will be paid in a lump sum on the Designated
Distribution Date.



  (a)   Earlier Separation from Service. If a Participant should Separate from
Service before his Specified Date(s), any portion of his Account subject to an
in-service distribution election pursuant to this Section 7.4 will be paid in a
lump sum in accordance with Section 7.1 and will not be subject to an election,
if any, under Section 7.2.



  (b)   Sub-Account. The portion of a Participant’s Account to which an
in-service distribution election applies pursuant to this Section 7.4 shall be
maintained as a sub-account of the Participant’s Account unless all of the
Participant’s elective deferrals under this Plan are subject to an in-service
distribution election with the same Specified Date.



  (c)   No Company Contributions. In no event shall an in-service distribution
election pursuant to this Section 7.4 for a Plan Year apply to any Company
Contributions or True-Up Contributions earned during such Plan Year.



7.5   Subsequent Deferral Election. A Participant may make one or more
subsequent elections to change the time or form of a distribution for a deferred
amount in accordance with the procedures and distribution rules established by
the Plan Administrator. An election under this Section 7.5 shall become
irrevocable on the date the election is filed with the Plan Administrator, and
any election to change the time or form of a distribution shall be effective
only if the following conditions are satisfied:



  (a)   The new election may not take effect until at least twelve (12) months
after the date on which the new election is made;



  (b)   In the case of an election to change the time or form of a distribution
under Section 7.1, 7.2, or 7.4, a distribution may not be made earlier than at
least five (5) years from the date the distribution would have otherwise been
made; and



  (c)   In the case of an election to change the time of a distribution under
Section 7.4, the election must be made at least twelve (12) months before the
date the distribution is scheduled to be paid.



7.6   Payment of Death Benefit. Notwithstanding any elections by the Participant
or provisions of the Plan to the contrary, if a Participant dies at any time
(including after his Separation from Service), the vested balances in the
Account and the Company Contribution Account, if any, shall be distributed to
the Beneficiary in a lump sum payment in the first quarter of the calendar year
immediately following the year of the Participant’s death (provided that any
payment that would occur before such calendar quarter shall be paid as
scheduled).



7.7   Disability. Notwithstanding any elections by a Participant or provisions
of the Plan to the contrary, if a Participant becomes Disabled at any time, then
his vested balances in the Account and the Company Contribution Account, if any,
will be distributed to the Participant in a lump sum payment in the first
quarter of the calendar year immediately following the year in which the
Participant becomes Disabled (provided that any payment that would occur before
such calendar quarter shall be paid as scheduled).



7.8   Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of the vested balances in his Account and Company Contribution
Account, if any, for an Unforeseeable Emergency. The amount distributed with
respect to an Unforeseeable Emergency may not exceed the amount necessary to
satisfy such Unforeseeable Emergency plus the amount necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under this
Plan.



  (a)   Definition. “Unforeseeable Emergency” means, for this purpose, a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



  (b)   Participant Evidence. The Plan Administrator shall have the authority to
require the Participant to provide such evidence as it deems necessary to
determine whether distribution is warranted pursuant to this Section 7.8.



7.9   Distribution of Mandatory Deferrals. Notwithstanding any other provision
of the Plan, the vested portion of an Account attributable to a Mandatory
Deferral (as adjusted pursuant to Article 5) shall be paid in a lump sum on the
Specified Date for each Mandatory Deferral set forth in the Eligible Plan or, if
earlier, upon the Participant’s death or Disability in accordance with
Section 7.6 or 7.7, respectively. In no event shall any Mandatory Deferrals be
subject to an election under Section 7.2, 7.4 or 7.5, or to payment under
Section 7.8.



7.10   Effect of Taxation. If a portion of the Participant’s balance credited to
the Account or the Company Contribution Account is includible in income under
Code section 409A, such portion shall be distributed immediately to the
Participant.



7.11   Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Plan Administrator’s
reasonable anticipation that the making of the payment would violate Federal
securities laws or other applicable law; provided that any payment delayed
pursuant to this Section 7.11 shall be paid in accordance with Code section 409A
on the earliest date on which SunTrust reasonably anticipates that the making of
the payment will not cause a violation of Federal securities laws or other
applicable law.

ARTICLE 8

Plan Administration



8.1   General Administration. SunTrust is the sponsor of the Plan, and the
Committee is the Plan Administrator responsible for the operation and
administration of the Plan.



8.2   Responsibility of Administrator. The Plan Administrator shall have sole
discretionary authority for the operation, interpretation and administration of
the Plan. All determinations and actions of the Plan Administrator within its
discretionary authority shall be final, conclusive and binding on all persons,
except that the Plan Administrator may revoke or modify a determination or
action it determines was previously made in error. In addition to the implied
powers and duties that may be needed to carry out the administration of the
Plan, the Plan Administrator shall have the following specific powers and
responsibilities:



  (a)   To establish, interpret, amend, revoke and enforce rules and regulations
as required or desirable for the efficient administration of the Plan.



  (b)   To review and interpret Plan provisions and to remedy provisions that
are ambiguous or inconsistent or contain omissions.



  (c)   To determine all questions relating to an individual’s eligibility to
participate in the Plan, an individual’s right to defer Base Salary, and the
validity of an individual’s elections.



  (d)   To revoke an individual’s status as an Eligible Employee at any time;
provided however, in no event shall such revocation cancel an irrevocable
deferral election under the Plan or be applied retroactively to deprive an
Employee of benefits accrued under this Plan before such revocation.



  (e)   To determine a Participant’s or Beneficiary’s eligibility for benefits
from the Plan and to authorize payment of benefits.



  (f)   To delegate any of the Plan Administrator’s rights, powers and duties to
one or more Employees or officers of SunTrust or to a third-party administrator.
Such delegation may include, without limitation, the power to execute any
document on behalf of the Plan Administrator and to accept service of legal
process for the Plan Administrator at the principal office of SunTrust.



  (g)   To employ outside professionals and to enter into agreements on behalf
of the Plan Administrator necessary or desirable for administration of the Plan.



8.3   Books, Records and Expenses. The Plan Administrator shall maintain books
and records for purposes of this Plan, which shall be subject to the supervision
and control of the Plan Administrator. SunTrust shall pay the general expenses
of administering this Plan. The Plan Administrator shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by SunTrust with respect to the Plan.



8.4   Compensation. Neither the Plan Administrator nor any delegate who is an
employee of SunTrust or an Affiliate shall receive any additional compensation
for his services as Plan Administrator or delegate.



8.5   Indemnification. SunTrust (to the full extent permissible under law and
consistent with its charters and bylaws) shall indemnify and hold harmless the
Plan Administrator, each individual member of the Plan Administrator and any
Employee authorized to act on behalf of the Plan Administrator, the Plan Sponsor
or any Affiliate under this Plan for any liability, loss, expense, assessment or
other cost of any kind or description whatsoever, including legal fees and
expenses, which they actually incur for their acts and omissions, past, current
or future, in the administration of the Plan.



8.6   Claims. The Plan Administrator shall establish a reasonable claims
procedure consistent with the requirements under the Department of Labor
regulations under section 503 of ERISA.

ARTICLE 9

Miscellaneous



9.1   Construction. The headings and subheadings in this Plan have been set
forth for convenience of reference only and have no substantive effect
whatsoever. Whenever any words in this document are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and whenever any words in this document are used in the
singular or in the plural, they shall be construed as though they were used in
the plural or in the singular, as the case may be, in all cases where they would
so apply.



9.2   Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.



9.3   No Alienation or Assignment. A Participant, a spouse or a Beneficiary
under this Plan shall have no right or power whatsoever to alienate, commute,
anticipate or otherwise assign at law or equity all or any portion of any
benefit otherwise payable under this Plan, and SunTrust shall have the right, in
the event of any such action, to terminate permanently the payment of benefits
to, or on behalf of, any Participant, spouse or beneficiary who attempts to do
so.



9.4   Incapacity of Recipient. If any person entitled to a distribution under
the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until a
claim for such payment shall have been made by a duly appointed guardian or
other legal representative of such person, the Plan Administrator may provide
for all or part of such payment to be made to any other person or institution
then contributing toward or providing for the care and maintenance of such
person. Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of SunTrust, its Affiliates and the Plan to
the extent of such payment.



9.5   Unclaimed Benefits. Each Participant shall keep the Plan Administrator
informed of his current address and the current address of his designated
Beneficiary. The Plan Administrator shall not be obligated to search for the
whereabouts of any person if the location of a person is not made known to the
Plan Administrator.



9.6   Not a Contract of Employment. Participation in this Plan does not grant to
any individual the right to remain in the employ of SunTrust or any Affiliate
for any specific term of employment or in any specific capacity or at any
specific rate of compensation.



9.7   Unfunded Plan.



  (a)   Contractual Liability of SunTrust. This Plan is an unfunded plan
maintained primarily for a select group of management or highly compensated
employees. The obligation of SunTrust to provide any benefits under the Plan is
a mere contractual liability, and SunTrust is not required to establish or
maintain any special or separate fund or segregate any assets for the payment of
benefits under this Plan. Participants and their Beneficiaries shall not have
any interest in any particular assets of SunTrust by reason of its obligation
under the Plan and they are at all times unsecured creditors of SunTrust with
respect to any claim for benefits under the Plan. All amounts of compensation
deferred under this Plan, all property and rights purchased with such amounts
and any income attributable to such amounts, rights or property shall constitute
general funds of SunTrust.



  (b)   Rabbi Trust. SunTrust may, but is not required to, establish any special
or separate fund or segregate any assets for the payment of benefits under this
Plan. In the event SunTrust should establish a “rabbi” trust to assist in
meeting SunTrust’s financial obligations under this Plan, the assets of such
trust shall be subject to the claims of the general creditors of SunTrust in the
event of SunTrust’s insolvency, as defined in such trust agreement, and
Participants in this Plan and their Beneficiaries shall have no preferred claim
on, or any legal or equitable rights, claims or interest in any particular
assets of such trust. To the extent payments of benefits under this Plan are
actually made from any such trust or from any other source, SunTrust’s
obligation to make such payments is satisfied, but to the extent not so paid,
payment of benefits under this Plan remains the obligation of, and shall be paid
by, SunTrust.



9.8   Right to Amend or Terminate Plan. SunTrust expects to continue this Plan
indefinitely, but reserves the right to amend or discontinue the Plan should it
deem such an amendment or discontinuance necessary or desirable. SunTrust hereby
authorizes and empowers the Committee, as Plan Administrator, to amend this Plan
in any manner that is consistent with the purpose of this Plan as set forth in
this document, without further approval of the Board, and to delegate authority
to amend this Plan to one or more appropriate members of the Committee or
officers of SunTrust, except as to any matter that the Committee determines may
result in a material increased cost to SunTrust or its Affiliates, in which case
the consent of the Committee shall be required. No amendment or discontinuance
of this Plan shall reduce the vested balances credited to any Participant’s
Account (including applicable sub-accounts) or Company Contribution Account, if
applicable, as of the later of the date such amendment is adopted or the
effective date of such amendment or discontinuance.



  (a)   Distribution of Accounts. If SunTrust terminates the Plan, distribution
of balances in Accounts and Company Contribution Accounts shall be made to
Participants and Beneficiaries in the manner and at the time as provided in
Article 7, unless SunTrust determines in its sole discretion that all such
amounts shall be distributed upon termination of the Plan in accordance with the
requirements under Code section 409A.



  (b)   Amendment Restrictions. If there is a Change in Control, no amendment
shall be made to this Plan thereafter which would adversely affect in any manner
whatsoever the benefits payable under this Plan to any Participant absent the
express written consent of all Participants who might be adversely affected by
such amendment. Any amendment, effective on or after a Change in Control, to
merge this Plan with or into another deferred compensation plan shall be deemed
to adversely affect the benefits payable under this Plan. Notwithstanding the
foregoing, on or after a Change in Control, SunTrust or the Committee may amend
this Plan without Participant consent to the extent such an amendment is
required by law or is necessary or desirable to prevent adverse tax consequences
to Participants or their Beneficiaries provided that SunTrust or the Committee
obtains the written opinion of outside counsel that such an amendment is
required by law or is necessary or desirable to prevent adverse tax consequences
to Participants or their Beneficiaries.



9.9   Taxes. SunTrust or other payor may withhold from a benefit payment under
the Plan or from a Participant’s wages in order to meet any federal, state, or
local tax withholding obligations with respect to Plan benefits. SunTrust or
other payor may also accelerate and pay a portion of a Participant’s benefits in
a lump sum equal to the Federal Insurance Contributions Act (“FICA”) tax imposed
and the income tax withholding related to such FICA amounts. SunTrust or other
payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.



9.10   Binding Effect. This Plan shall be binding upon and inure to the benefit
of any successor of SunTrust and any successor shall be deemed substituted for
SunTrust under this Plan and shall assume the rights, obligations and
liabilities of SunTrust hereunder and be obligated to perform the terms and
conditions of this Plan. As used in this Plan, the term “successor” shall
include any person, firm, corporation or other business entity or related group
of such persons, firms, corporations or business entities which at any time,
whether by merger, purchase, reorganization, liquidation or otherwise, or by
means of a series of such transactions, acquires all or substantially all of the
assets or business of SunTrust.



9.11   Governing Law. The Plan and all actions taken pursuant to the Plan shall
be governed by the laws of the State of Georgia (excluding its
conflict-of-interest laws) except to the extent such laws are superseded by
federal law.



9.12   Regulatory Requirements. Regulatory agencies and federal laws and
regulations may impose restrictions on SunTrust and its Affiliates with respect
to the payment of compensation and benefits to certain employees who may be
Participants in this Plan. These restrictions may be in the form of absolute
prohibitions or penalties, which may include tax penalties on SunTrust and its
Affiliates or on certain Participants. Notwithstanding any other provision of
this Plan document, SunTrust may reduce, eliminate or delay the payment of a
Participant’s benefits under this Plan or may take actions that subject such
benefits to monetary or tax penalties, as determined by SunTrust in its sole
discretion to be required under federal laws or regulations applicable to
SunTrust and its Affiliates. In such event, neither SunTrust nor its Affiliates
shall have any liability for such reduction, elimination, delay or penalty. Any
delay in payment of a Participant’s benefits under this Plan will comply with
Section 7.11.

1





Executed this        day of December, 2010.

              Attest:       SUNTRUST BANKS, INC.
By:
          By:        
Donna D. Lange

Title:        Title:       DH:\015100\00020\STI DEFERRED COMPENSATION PLAN (2011
RESTATEMENT)V5 — FINAL.DOC

2

SUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2011

ADDENDUM A

AMOUNTS DEFERRED UNDER
401(K) EXCESS PLAN

The following provisions in this Addendum A summarize the distribution and
certain other rules in effect during the stated periods under the SunTrust
Banks, Inc. 401(k) Excess Plan, amended and restated effective as of January 1,
2009 (the “401(k) Excess Plan”). However, nothing in this Addendum A shall
change or alter the terms of the 401(k) Excess Plan in effect as of any date.
All capitalized terms in this Addendum A shall be defined in accordance with the
terms of the 401(k) Excess Plan as in effect immediately prior to the plan
merger with the SunTrust Banks, Inc. Deferred Compensation Plan (the “Prior
Deferred Compensation Plan”) on December 31, 2009, and all Section references in
this Addendum A shall refer to Sections in this Addendum A or the Section of the
401(k) Excess Plan in effect as of a certain date.

Distribution of amounts deferred (and earnings thereon) under the 401(k) Excess
Plan that were earned and vested (within the meaning of Code section 409A) prior
to 2005 and that are exempt from the requirements of Code section 409A (the
“401(k) Excess Plan Grandfathered Amounts”) shall be made in accordance with the
terms of the 401(k) Excess Plan as in effect on October 3, 2004, and as
summarized in Part A1 of this Addendum A.

Distribution of amounts deferred (and earnings thereon) under the 401(k) Excess
Plan that were earned for services performed during the period from January 1,
2005 to December 31, 2009 (“401(k) Excess Plan 2005-2009 Amounts”) shall be made
in accordance with the terms of the 401(k) Excess Plan as in effect immediately
prior to the plan merger with the Prior Deferred Compensation Plan on
December 31, 2009, and as summarized in Part A2 of this Addendum A.

PART A1
401(K) EXCESS PLAN GRANDFATHERED AMOUNTS

Article 6
Distributions

      A1-6.1  
Normal Form of Payment and Commencement. Except as otherwise provided
in this Section A1-6.1, when a Participant separates from service with
the Corporation and its Affiliates for any reason, he shall be paid
his 401(k) Excess Plan benefit in a single lump-sum cash payment
during the first quarter of the calendar year immediately following
the year of his separation. The amount payable to the Participant
shall be equal to the balance of the Participant’s Account as of the
Valuation Date immediately preceding the date of distribution, less
withholding for applicable federal and state taxes.
A1-6.2  
Alternate Form of Payment Election. A Participant may elect, in lieu
of the lump-sum payment described in Section A1-6.1, to receive
payment of his total benefit under this 401(k) Excess Plan in five (5)
substantially equal annual installments, payable in cash; provided
that such election is effective, as set forth below, at least twelve
(12) months before the scheduled payment date following the
Participant’s separation from service. The initial installment shall
be paid during the first quarter of the calendar year immediately
following the year of his separation. Each subsequent annual
installment shall be paid during the first quarter of each of the
subsequent four calendar years. Each installment payment shall be
determined based on the balance of the Participant’s Account as of the
Valuation Date immediately preceding the date of payment and shall be
reduced by withholding for applicable federal and state taxes. A
Participant’s election to receive installment payments of his 401(k)
Excess Plan benefit pursuant to this Section A1-6.2 shall be made in
writing on such forms as may be provided by the Compensation Committee
and shall not be effective until received and approved by the
Compensation Committee.
A1-6.3  
Death. In the event of a Participant’s death, the Compensation
Committee shall authorize payment to the Participant’s Beneficiary of
any benefits due hereunder but not paid to the Participant prior to
his death. Payment shall be made at the same time as if the
Participant had retired on the date of his death and in accordance
with the Participant’s distribution election in effect at his death.
The Beneficiary may request a change in the form of payment by making
a written request to the Compensation Committee prior to January 1 of
the calendar year in which the benefit will be paid. The Compensation
Committee has sole discretion and authority to approve or deny the
Beneficiary’s request, taking into account such factors as the
Compensation Committee may deem appropriate.

If a Participant dies after having received one or more installments but before
all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Compensation Committee prior to the January 1 of the calendar year in which
the benefit will be paid. The Compensation Committee has sole discretion and
authority to approve or deny the Beneficiary’s request.



    A1-6.4 Disability. A Participant shall be entitled to payment of his 401(k)
Excess Plan benefit in the event of his Total Disability only if the conditions
of Subsections A1-6.4.1 and A1-6.4.2 are met. In such situation, payment of the
Participant’s benefit shall commence pursuant to Sections A1-6.1 or A1-6.2 as if
the Participant separated from service on the date all such conditions are met.
A Participant shall be considered to have a Total Disability only if:



      A1-6.4.1 The Participant has incurred a “Total Disability” as such term is
defined in the SunTrust Banks, Inc. Long-Term Disability Plan (or any successor
plan), which entitle the Participant to disability payments under such Plan; and



      A1-6.4.2 The Compensation Committee determines, in its sole discretion,
based upon medical evidence furnished by the Participant, that the disability is
anticipated to be a permanent disability.



    A1-6.5 Extreme Financial Hardship. A Participant may request a distribution
of all or part of his vested 401(k) Excess Plan benefit prior to the date
specified in Sections A1-6.1 through A1-6.4 due to an extreme financial
hardship, by submitting a written request to the Compensation Committee with
evidence satisfactory to the Compensation Committee to demonstrate the
circumstances constituting the extreme financial hardship. The Compensation
Committee, in its sole discretion, shall determine whether an extreme financial
hardship exists. An extreme financial hardship means an immediate, catastrophic
financial need of the Participant occasioned by (i) a tragic event, such as the
death, total disability, serious injury or illness of a Participant or the
Participant’s spouse, child or dependent; or (ii) an extreme financial reversal
or other impending catastrophic event which has resulted in, or will result in,
harm to the Participant or the Participant’s spouse, child or dependent. A
distribution for extreme financial hardship may not exceed the amount required
to meet the hardship and may be made only if the Compensation Committee finds
the extreme financial hardship may not be alleviated from other resources
reasonably available to the Participant, including without limitation,
liquidation of investment assets or luxury assets, or loans from financial
institutions or other sources. The Compensation Committee shall have the
authority to require the Participant to provide such evidence as the Committee
deems necessary to determine whether distribution is warranted pursuant to this
Section A1-6.5. The Compensation Committee shall use uniform and
nondiscriminatory standards in reviewing any requests for distributions to meet
an extreme financial hardship.



      A1-6.5.1 Form and Commencement. A hardship distribution to a Participant
pursuant to this Section A1-6.5 shall be made in a single lump-sum cash payment
(less withholding for applicable federal and state taxes) as soon as practicable
after the Compensation Committee approves the hardship request. Amounts
distributed for hardship shall be deemed to reduce pro rata the deemed
investment in each Investment Fund, including any Employer Stock, in the
Participant’s Account.



      A1-6.5.2 Accelerated Installment Payments. A Participant who has commenced
receiving installment payments pursuant to Section A1-6.2 may request
acceleration of such payments in the event of an extreme financial hardship. The
Compensation Committee may permit accelerated payments to the extent such
accelerated payment does not exceed the amount necessary to meet the extreme
financial hardship.



    A1-6.6 Payment to Guardian, Legal Representative or Other. If a benefit
hereunder is payable to a minor or a person declared incompetent or to a person
incapable of handling the disposition of his property, the Compensation
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Compensation Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the benefit. A payment pursuant to this Section A1-6.6 shall
completely discharge the Compensation Committee and the Corporation from all
liability with respect to such benefit.

Article 9
Miscellaneous



    A1-9.8 Right to Amend or Terminate Plan. The Corporation expects to continue
this 401(k) Excess Plan indefinitely, but reserves the right to amend or
discontinue the 401(k) Excess Plan should it deem such an amendment or
discontinuance necessary or desirable, subject to the restrictions on amendments
after a Change in Control. The Corporation hereby authorizes and empowers the
Compensation Committee to amend this 401(k) Excess Plan in any manner that is
consistent with the purpose of this 401(k) Excess Plan as set forth above,
without further approval from the Board except as to any matter that the
Compensation Committee determines may result in a material increased cost to the
Corporation. However, if the Corporation or Compensation Committee should amend
or discontinue this 401(k) Excess Plan, the Corporation shall be liable for any
contributions and earnings thereon that have accrued and are vested as of the
date of such action.

PART A2
401(K) EXCESS PLAN 2005-2009 AMOUNTS

Article 5
Vesting

      A2-5.1  
Generally. Except as provided in Section 4.3 with respect to excess
matching contributions which are deemed a forfeiture and in Section
A2-5.2, a Participant’s interest in his benefit under the 401(k)
Excess Plan is one hundred percent (100%) vested and nonforfeitable at
all times.
A2-5.2  
Exception. A Participant and his Beneficiary shall completely forfeit
that portion of his benefit under the 401(k) Excess Plan attributable
to Employer matching contributions pursuant to Sections 4.3 and 4.6
(whenever allocated) if the Participant is terminated for Cause by the
Corporation or an Affiliate. Forfeiture under this Section A2-5.2
shall be in addition to any other remedies which may be available to
the Corporation or an Affiliate at law or in equity. This Section
A2-5.2 shall not apply to any Participant to whom Article 7 applies or
to any ANEX Plan Frozen Balance.

Article 6
Distributions

      A2-6.1  
Normal Form of Payment and Commencement. Except as otherwise provided
in this Article 6, when a Participant Separates from Service with the
Corporation and its Affiliates for any reason, he shall be paid his
401(k) Excess Plan benefit in a single lump-sum cash payment during
the first quarter of the calendar year immediately following the year
of his Separation from Service. The amount payable to the Participant
shall be equal to the balance of the Participant’s Account as of the
Valuation Date immediately preceding the date of distribution, less
any required withholding for applicable federal and state income taxes
and employment taxes in accordance with Section 9.9.
A2-6.2  
Alternate Form of Payment Election. A Participant who does not wish
to have his benefit under this 401(k) Excess Plan paid in a lump sum
pursuant to Section A2-6.1 may elect on a Deferral Election Form to
have the portion of his Account related to amounts deferred pursuant
to the Deferral Election Form (and earnings thereon) distributed in
five (5) annual installments, with the first payment commencing in the
first quarter of the calendar year immediately following the year in
which the Participant’s Separation from Service occurs. Each
subsequent annual installment shall be paid during the first quarter
of each of the subsequent four (4) calendar years.



      A2-6.2.1 Procedure for Installment Election. A Participant’s election to
receive installment payments of the portion of his Account described above in
Section A2-6.2 shall be made on such forms, written or electronic, as may be
provided by the Compensation Committee and shall not be effective until received
and approved by the Compensation Committee by the relevant Election Date in
accordance with Section 2.1. Each installment payment shall be determined based
on the vested balance of such portion of the Participant’s Account as of the
Valuation Date immediately preceding the date of payment.



      A2-6.2.2 Cash-Out. Notwithstanding any elections by a Participant,
effective on and after January 1, 2009, if the sum of a Participant’s vested
Account balance under this 401(k) Excess Plan and any other account balance
plan, as described in Treas. Reg. § 1.409A-1(c)(2)(i), is less than the
applicable dollar amount under Code section 402(g)(1)(B) at the time of payment,
the full vested Account balance shall be distributed in a lump sum payment
during the first quarter of the calendar year immediately following the year in
which his Separation from Service occurs, subject to the delay for Key Employee
as set forth in Section A2-6.3.

      A2-6.3  
Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from
Service before the date which is six (6) months after the date of the
Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). Any payments that would otherwise be made
during this period of delay shall be accumulated and paid in the
seventh month following the Participant’s Separation from Service.
A2-6.4  
Subsequent Deferral Election. A Participant may make one or more
subsequent elections to change the time or form of a distribution for
a deferred amount in accordance with the procedures and distribution
rules established by the Compensation Committee, but any change in the
election shall be effective only if the following conditions are
satisfied:



      A2-6.4.1 The new election may not take effect until at least twelve
(12) months after the date on which the new election is made;



      A2-6.4.2 In the case of an election to change the time or form of a
distribution under Section A2-6.1 (lump sum payment after Separation from
Service) or A2-6.2 (installments after Separation from Service), a distribution
may not be made earlier than at least five (5) years from the date the
distribution would have otherwise been made; and



      A2-6.4.3 The new election must be made at least twelve (12) months before
the date the distribution is scheduled to be paid.

      A2-6.5  
Payment of Death Benefit. Notwithstanding any elections by the
Participant or provisions of the 401(k) Excess Plan to the contrary,
if a Participant dies at any time (including after his Separation from
Service), the Compensation Committee shall authorize payment to the
Participant’s Beneficiary of any vested benefits due under the 401(k)
Excess Plan but not paid to the Participant prior to his death.
Payment of the Participant’s vested Account balance shall be
distributed to the Beneficiary in a lump sum payment in the first
quarter of the calendar year immediately following the year of the
Participant’s death (provided that any payment that would occur before
such calendar quarter shall be paid as scheduled).
A2-6.6  
Disability. Notwithstanding any elections by a Participant or
provisions of the 401(k) Excess Plan to the contrary, if a Participant
becomes Disabled at any time, then his vested Account balance will be
distributed to the Participant in a lump sum payment in the first
quarter of the calendar year immediately following the year in which
the Participant becomes Disabled (provided that any payment that would
occur before such calendar quarter shall be paid as scheduled).
A2-6.7  
Withdrawals for Unforeseeable Emergency. A Participant may withdraw
all or any portion of his vested Account balance for an Unforeseeable
Emergency. The amounts distributed with respect to an Unforeseeable
Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account
the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation
of such assets would not itself cause severe financial hardship) or by
cessation of deferrals under this 401(k) Excess Plan.



      A2-6.7.1 Definition. “Unforeseeable Emergency” means, for this purpose, a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



      A2-6.7.2 Participant Evidence. The Compensation Committee shall have the
authority to require the Participant to provide such evidence as it deems
necessary to determine whether distribution is warranted pursuant to this
Section A2-6.7. The Compensation Committee shall use uniform and
nondiscriminatory standards in reviewing any requests for distributions to meet
an Unforeseeable Emergency. Amounts distributed under this Section A2-6.7 shall
be deemed to reduce pro rata the deemed investment in each Investment Fund in
the Participant’s Account.



      A2-6.7.3 Accelerated Payments. A Participant who has commenced receiving
installment payments pursuant to Section A2-6.2 shall receive an accelerated
payment of such installments under this Section A2-6.7.3 to the extent such
accelerated payment does not exceed the amount necessary to meet the
Unforeseeable Emergency.

      A2-6.8  
Special One-Time Election. Notwithstanding any prior elections or
401(k) Excess Plan provisions to the contrary, a Participant who was
an employee of the Corporation and its Affiliates (including on a
paid leave of absence) may have made an election to receive all or a
specified portion of his or her Account pursuant to Section A2-6.1
and A2-6.2. Any such election must have become irrevocable on or
before December 31, 2008 and must have been made in accordance with
the procedures and distribution rules established by the Compensation
Committee and the transition rules under Code section 409A.
A2-6.9  
Pre-2005 Deferrals. Notwithstanding the foregoing, Part A1 of this
Addendum A governs the distribution of amounts that were earned and
vested (within the meaning of Code section 409A and regulations
thereunder) under the 401(k) Excess Plan prior to 2005 (and earnings
thereon) and are exempt from the requirements of Code section 409A.
A2-6.10  
Effect of Taxation. If a portion of the Participant’s Account
balance is includible in income under Code section 409A, such portion
shall be distributed immediately to the Participant.
A2-6.11  
Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the 401(k) Excess Plan shall be delayed upon the
Compensation Committee’s reasonable anticipation that the making of
the payment would violate Federal securities laws or other applicable
law; provided that any payment delayed pursuant to this Section
A2-6.11 shall be paid in accordance with Code section 409A on the
earliest date on which the Corporation reasonably anticipates that
the making of the payment will not cause a violation of Federal
securities laws or other applicable law.

Article 7
Change in Control

      A2-7.1  
Purpose. The purpose of this Article 7 is to provide protection for
the benefits payable under this 401(k) Excess Plan to a Participant
who is affected by a Change in Control (as defined below).
A2-7.2  
Definitions. The following terms shall have the meanings set forth
opposite such terms for purposes of this Article 7.



      A2-7.2.1 Affiliate means as of any date any organization which is a member
of a controlled group of corporations (within the meaning of Code section
414(b)) which includes the Corporation or a controlled group of trades or
businesses (within the meaning of Code section 414(c)) which includes the
Corporation.



      A2-7.2.2 Change in Control means a “change in control” of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 as amended and in effect at the time of such “change in control” (the
“Exchange Act”), provided that such a change in control shall be deemed to have
occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Corporation or any successor
of the Corporation; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Corporation shall be changed, converted or exchanged into or for securities
of another corporation (other than a merger with a wholly-owned subsidiary of
the Corporation) or any dissolution or liquidation of the Corporation or any
sale or the disposition of 50% or more of the assets or business of the
Corporation; or (iv) there is a consummation of any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Corporation
immediately before the consummation of such transaction beneficially own more
than 65% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (B) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
Section A2-7.2.2(iv)(A) immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of the
Corporation’s common stock immediately before the consummation of such
transaction, provided (C) the percentage described in Section A2-7.2.2(iv)(A) of
the beneficially owned shares of the successor or survivor corporation and the
number described in Section A2-7.2.2(iv)(B) of the beneficially owned shares of
the successor or survivor corporation shall be determined exclusively by
reference to the shares of the successor or survivor corporation which result
from the beneficial ownership of shares of common stock of the Corporation by
the persons described in Section A2-7.2.2(iv)(A) immediately before the
consummation of such transaction.



    A2-7.3 Amendment Restrictions. If there is a Change in Control, no amendment
shall be made to this 401(k) Excess Plan thereafter which would adversely affect
in any manner whatsoever the benefit payable under this 401(k) Excess Plan to
any Participant absent the express written consent of all Participants who might
be adversely affected by such amendment if this Article 7 were, or could become,
applicable to such Participants, and the Corporation intends that each
Participant rely on the protections which the Corporation intends to provide
through this Article 7. Notwithstanding the foregoing, the Corporation may amend
this 401(k) Excess Plan without Participant consent to the extent such an
amendment is required by law or is necessary or desirable to prevent adverse tax
consequences to Participants or their Beneficiaries provided that the
Corporation obtains the written opinion of outside counsel that such an
amendment is required by law or is necessary or desirable to prevent adverse tax
consequences to Participants or their Beneficiaries.

Article 9
Miscellaneous



    A2-9.8 Right to Amend or Terminate Plan. The Corporation expects to continue
this 401(k) Excess Plan indefinitely, but reserves the right to amend or
discontinue the 401(k) Excess Plan should it deem such an amendment or
discontinuance necessary or desirable. The Corporation hereby authorizes and
empowers the Compensation Committee appointed to administer this 401(k) Excess
Plan to amend this 401(k) Excess Plan in any manner that is consistent with the
purpose of this 401(k) Excess Plan as set forth above, without further approval
from the Board or the Compensation Committee except as to any matter that the
Compensation Committee determines may result in a material increased cost to the
Corporation or its Affiliates. However, if the Corporation or Compensation
Committee should amend or discontinue this 401(k) Excess Plan, the Corporation
shall be liable for payment of any amounts deferred under this 401(k) Excess
Plan and earnings thereon that have accrued and are vested as of the date of
such action.



      A2-9.8.1 Distribution of Accounts. If the Corporation terminates the
401(k) Excess Plan, distribution of balances in Accounts shall be made to
Participants and Beneficiaries in the manner and at the time as provided in
Article 6, unless the Corporation determines in its sole discretion that all
such amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A.

A2-9.8.2 409A Requirements. Notwithstanding the foregoing, no amendment of the
401(k)
Excess Plan shall apply to amounts that were earned and vested (within the
meaning of Code section
409A and regulations thereunder) under the 401(k) Excess Plan prior to 2005,
unless the amendment
specifically provides that it applies to such amounts. The purpose of this
restriction is to
prevent an 401(k) Excess Plan amendment from resulting in an inadvertent
“material modification” to
amounts that are “grandfathered” and exempt from the requirements of Code
section
409A.S.CONTSUNTRUST BANKS, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2011

ADDENDUM B

AMOUNTS DEFERRED UNDER
THE PRIOR DEFERRED COMPENSATION PLAN

The following provisions in this Addendum B summarize the distribution and
certain other rules in effect during the stated periods under the SunTrust
Banks, Inc. Deferred Compensation Plan, amended and restated effective
January 1, 2009 (the “Prior Deferred Compensation Plan”). However, nothing in
this Addendum B shall change or alter the terms of the Prior Deferred
Compensation Plan in effect as of any date. All capitalized terms in this
Addendum B shall be defined in accordance with the terms of the Prior Deferred
Compensation Plan as in effect immediately prior to the plan merger with the
SunTrust Banks, Inc. 401(k) Excess Plan (the “401(k) Excess Plan”) on
December 31, 2009, and all Section references in this Addendum B shall refer to
Sections in this Addendum B or the Section of the Prior Deferred Compensation
Plan in effect as of a certain date.

Distribution of amounts deferred (and earnings thereon) under the Prior Deferred
Compensation Plan that were earned and vested (within the meaning of Code
section 409A) prior to 2005 and that are exempt from the requirements of Code
section 409A (the “Prior Deferred Compensation Plan Grandfathered Amounts”)
shall be made in accordance with the terms of the Prior Deferred Compensation
Plan as in effect on October 3, 2004, and as summarized in Part B1 of this
Addendum B.

Distribution of amounts deferred (and earnings thereon) under the Prior Deferred
Compensation Plan that were earned for services performed during the period from
January 1, 2005 to December 31, 2009 or that were earned for services prior to
2005 and vested after 2004 (the “Prior Deferred Compensation Plan 2005-2009
Amounts”) shall be made in accordance with the terms of the Prior Deferred
Compensation Plan as in effect immediately prior to the plan merger with the
401(k) Excess Plan on December 31, 2009, and as summarized in Part B2 of this
Addendum B.

PART B1
PRIOR DEFERRED COMPENSATION PLAN GRANDFATHERED AMOUNTS

Article 6
Distributions

      B1-6.1.  
Normal Form of Payment and Commencement. Except as otherwise
provided in this Section B1-6.1, when the Participant separates from
service with SunTrust and its Affiliates for any reason, he shall be
paid his vested benefit under this Plan in a single lump sum cash
payment during the first quarter of the calendar year immediately
following the year of his separation. The amount payable to the
Participant shall be equal to the vested balance of the Participant’s
Account as of the Valuation Date immediately preceding the date of
distribution, less withholding for applicable federal and state
taxes.
B1-6.2  
Alternate Form of Payment Election. A Participant may elect, in lieu
of the lump-sum payment described in Section B1-6.1, to receive
payment of his total vested benefit under this Plan in five (5)
substantially equal annual installments, payable in cash; provided
that such election is effective, as set forth below, at least twelve
(12) months before the scheduled payment date following the
Participant’s separation from service. The initial installment shall
be paid during the first quarter of the calendar year immediately
following the year of his separation. Each subsequent annual
installment shall be paid during the first quarter of each of the
subsequent four (4) calendar years. Each installment payment shall
be determined based on the balance of the Participant’s Account as of
the Valuation Date immediately preceding the date of payment and
shall be reduced by withholding for applicable federal and state
taxes. A Participant’s election to receive installment payments of
his Plan benefit pursuant to this Section B1-6.2 shall be made in
writing on such forms as may be provided by the Committee and shall
not be effective until received and approved by the Committee.
B1-6.3  
In-Service Distribution Election without Reduction. A Participant
may file an election with the Committee for a future in-service
distribution of his deferred Award(s) for each Plan Year without
incurring a penalty, provided the election is made no less than four
(4) years and no more than fifteen (15) years prior to the Designated
Distribution Date. A Participant’s election for an in-service
distribution pursuant to this Section B1-6.3 shall be a part of his
Deferral Election Form and shall be filed with the Committee on or
before the Election Date for the applicable Plan Year.

A Participant’s Award to which an in-service distribution election applies
pursuant to this Section B1-6.3 shall be maintained as a sub-account of the
Participant’s Account unless all of the Participant’s Awards deferred pursuant
to this Plan are subject to an in-service distribution election with the same
Designated Distribution Date. Awards deferred and not subject to an in-service
distribution election are distributed pursuant to Section B1-6.1 or B1-6.2.



      B1-6.3.1 Form and Commencement. An in-service distribution shall be paid
in a single lump-sum cash payment during the first quarter of the calendar year
in which the Designated Distribution Date occurs, based on the value of the
Participant’s vested sub-account which is to be distributed in that year, as of
the Valuation Date immediately preceding the date of such distribution. The
amount of an in-service distribution shall be reduced by applicable withholding
for federal and state taxes.



      B1-6.3.2 Revoking In-Service Distribution Election. A Participant may
revoke an election for an in-service distribution by filing a written revocation
with the Committee at least one (1) year prior to the Designated Distribution
Date. Upon such revocation, the provisions of Section B1-6.1 shall apply, unless
the Participant makes a valid installment election payment pursuant to
Section B1-6.2.



      B1-6.3.3 Effect of Termination or Death. If a Participant should die or
otherwise separate from service with SunTrust and its Affiliates before his
Designated Distribution Date(s), any and all outstanding in-service distribution
elections shall be automatically revoked, and any portion of his Account subject
to an in-service distribution election pursuant to this Section B1-6.3 shall be
paid in accordance with Section B1-6.1 or B1-6.2.



    B1-6.4 Death. In the event of a Participant’s death, the Committee shall
authorize payment to the Participant’s Beneficiary of any vested benefits due
hereunder but not paid to the Participant prior to his death. Payment shall be
made at the same time as if the Participant had retired on the date of his death
and shall be made in accordance with Section B1-6.1, or if the Participant has a
valid installment election in effect at his death, then in accordance with
Section B1-6.2. The Beneficiary may request a change to the form of payment by
making a written request to the Committee prior to the January 1 of the calendar
year in which the benefit will be paid. The Committee has sole discretion and
authority to approve or deny the Beneficiary’s request, taking into account such
factors as the Committee may deem appropriate.

If a Participant dies after having received one or more installment payments but
before all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Committee prior to the January 1 of the calendar year in which the benefit
will be paid. The Committee has sole discretion and authority to approve or deny
the Beneficiary’s request.



    B1-6.5 Disability. A Participant shall be entitled to payment of his Plan
benefit in the event of his Total Disability only if the conditions of
Sections B1-6.5.1 and B1-6.5.2 are met. In such situation, payment of the
Participant’s benefit shall commence pursuant to Section B1-6.1 or B1-6.2 as if
the Participant separated from service on the date all such conditions are met.
A Participant shall be considered to have a Total Disability only if:



      B1-6.5.1 The Participant has incurred a “Total Disability” as such term is
defined in SunTrust Banks, Inc. Long-Term Disability Plan (or any successor
plan), which entitles the Participant to disability payments under such plan;
and



      B1-6.5.2 The Committee determines, in its sole discretion, based upon
medical evidence furnished by the Participant, that the disability is
anticipated to be a permanent disability.



    B1-6.6 Extreme Financial Hardship. A Participant may request a distribution
of all or part of his vested Plan benefit prior to the date specified in
Sections B1-6.1, B1-6.2, B1-6.3, and B1-6.5 due to an extreme financial
hardship, by submitting a written request to the Committee with evidence
satisfactory to the Committee to demonstrate the circumstances constituting the
extreme financial hardship. The Committee, in its sole discretion, shall
determine whether an extreme financial hardship exists. An extreme financial
hardship means an immediate, catastrophic financial need of the Participant
occasioned by (i) a tragic event, such as the death, total disability, serious
injury or illness of a Participant or the Participant’s spouse, child or
dependent; or (ii) an extreme financial reversal or other impending catastrophic
event which has resulted in, or will result in, harm to the Participant or the
Participant’s spouse, child or dependent. A distribution for extreme financial
hardship may not exceed the amount required to meet the hardship and may be made
only if the Committee finds the extreme financial hardship may not be alleviated
from other resources reasonably available to the Participant, including without
limitation, liquidation of investment assets or luxury assets, or loans from
financial institutions or other sources. The Committee shall have the authority
to require the Participant to provide such evidence as the Committee deems
necessary to determine whether distribution is warranted pursuant to this
Section B1-6.6. The Committee shall use uniform and nondiscriminatory standards
in reviewing any requests for distributions to meet an extreme financial
hardship.



      B1-6.6.1 Form and Commencement. A hardship distribution to a Participant
pursuant to this Section B1-6.6 shall be made in a single lump-sum cash payment
(less withholding for applicable federal and state taxes) as soon as practicable
after the Committee approves the hardship request. Amounts distributed for
hardship shall be deemed to reduce pro rata the deemed investment in each
Investment Fund in the Participant’s Account.



      B1-6.6.2 Accelerated Installment Payments. A Participant who has commenced
receiving installment payments pursuant to Section B1-6.2 may request
acceleration of such payments in the event of an extreme financial hardship. The
Committee may permit accelerated payments to the extent such accelerated payment
does not exceed the amount necessary to meet the extreme financial hardship.

      B1-6.7  
Early Withdrawal Election with 10% Reduction. A Participant may file
a written election with the Committee to receive an early withdrawal
of any vested portion of his Account, provided, however, that such
early withdrawal payment shall be subject to a 10% forfeiture, which
shall reduce the balance of the Participant’s Account. An early
withdrawal payment shall be made in a single lump-sum cash payment
(less applicable withholding for federal and state taxes) as soon as
practicable after the Committee receives and approves a written
request for early withdrawal. Amounts withdrawn under this Section
B1-6.7 shall be deemed to reduce pro rata the deemed investment in
each Investment Fund in the Participant’s Account. A Participant who
receives an early withdrawal may not make an election under Section
3.2 of the Plan to defer his Award(s) for a one (1) year period
beginning on the first date at which the application of such
cancellation would not violate Code section 409A.
B1-6.8  
Payment to Guardian, Legal Representative or Other. If a benefit
hereunder is payable to a minor or a person declared incompetent or to
a person incapable of handling the disposition of his property, the
Committee may direct payment of such Plan benefit to the guardian,
legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Plan benefit. A payment
pursuant to this Section B1-6.8 shall completely discharge the
Committee and SunTrust from all liability with respect to such
benefit.

Article 8
Miscellaneous



    B1-8.7 Right to Amend or Terminate Plan. The amendment or termination of the
Plan with respect to the Grandfathered Amounts shall be made in accordance with
the Plan terms as in effect on October 3, 2004 and as summarized in this
Section B1-8.7. SunTrust expects to continue this Plan indefinitely, but
reserves the right to amend or discontinue the Plan should it deem such an
amendment or discontinuance necessary or desirable. SunTrust hereby authorizes
and empowers the Committee to amend this Plan in any manner that is consistent
with the purpose of this Plan as set forth above, without further approval from
the Board except as to any matter that the Committee determines may result in a
material increased cost to SunTrust. However, if SunTrust or Committee should
amend or discontinue this Plan, SunTrust shall be liable for payment of any
Awards deferred under this Plan and earnings thereon that have accrued and are
vested as of the date of such action.

PART B2
PRIOR DEFERRED COMPENSATION PLAN 2005-2009 AMOUNTS

Article 6
Vesting

      B2-6.1  
Generally. Except as provided in Section B2-6.2, a Participant’s
interest in his benefit under this Plan is one hundred percent (100%)
vested and nonforfeitable at all times.
B2-6.2  
Exception. If a Participant’s Account has been credited with an
amount that is subject to a vesting period (as defined in the Eligible
Plan), and the Participant terminates employment with SunTrust and its
Affiliates for any reason prior to meeting the vesting requirements
for such amount, then that portion of the amount that is not vested,
and the earnings on such nonvested portion shall be forfeited and
deducted from the Participant’s Account. Notwithstanding the
foregoing: (1) an Eligible Plan may provide that the nonvested
portion of a Participant’s Account shall not be forfeited if the
Participant is terminated without Cause within three (3) years
following a Change in Control, and, in such case, the provisions of
Section B2-6.3 of this Plan shall control unless the Eligible Plan
provides otherwise; and (2) upon a Participant’s death, Disability,
Retirement or involuntary termination of employment resulting in the
Participant’s eligibility to receive benefits under SunTrust Banks,
Inc. Severance Pay Plan (disregarding for purposes of determining
eligibility, the Participant’s eligibility to receive severance
benefits under another severance plan or individual agreement
maintained by SunTrust or an Affiliate), the Participant’s nonvested
Account balance shall fully vest as of the date that forfeiture would
otherwise occur. The second clause of the preceding sentence shall
apply to any Mandatory Deferral credited under the Plan after June 30,
2007, unless the Eligible Plan in connection with such Mandatory
Deferral specifically provides one or all of the events described in
the second clause shall not result in full vesting.
B2-6.3  
Change in Control. Unless an Eligible Plan provides for some other
treatment, if a Participant’s employment with SunTrust or any
Affiliate or their successors is terminated without Cause within three
(3) years of a Change in Control, any portion of the Participant’s
Account that was nonvested at the Change in Control and has not yet
vested shall become fully vested immediately prior to the effective
time of the Participant’s termination of employment. A Participant’s
voluntary termination of employment, including a Participant’s
Retirement or voluntary resignation, is not considered termination for
Cause for purposes of vesting under this Section B2-6.3.

Article 7
Distributions

      B2-7.1  
Normal Form of Payment and Commencement. Except as otherwise provided
in this Article 7, when a Participant Separates from Service for any
reason, he shall be paid his vested benefit under this Plan in a
single lump sum cash payment during the first quarter of the calendar
year immediately following the year in which his Separation from
Service occurs. The amount payable to the Participant shall be equal
to the vested balance of the Participant’s Account as of the Valuation
Date immediately preceding the date of distribution.
B2-7.2  
Alternate Form of Payment Election. A Participant who does not wish
to have his benefit under this Plan paid in a lump sum pursuant to
Section B2-7.1 may elect on a Deferral Election Form to have the
portion of his Account related to amounts deferred pursuant to the
Deferral Election Form (and earnings thereon) distributed in five (5)
annual installments, with the first payment commencing in the first
quarter of the calendar year immediately following the year in which
the Participant’s Separation from Service occurs. Each subsequent
annual installment shall be paid during the first quarter of each of
the subsequent four (4) calendar years.



      B2-7.2.1 Procedure for Installment Election. A Participant’s election to
receive installment payments of the portion of his Account described above in
Section B2-7.2 shall be made on such forms, written or electronic, as may be
provided by the Committee and shall not be effective until received and approved
by the Committee by the relevant Election Date in accordance with Section 3.2.
Each installment payment shall be determined based on the vested balance of such
portion of the Participant’s Account as of the Valuation Date immediately
preceding the date of payment.



      B2-7.2.1 Cash-Out. Notwithstanding any elections by a Participant,
effective on and after January 1, 2009, if the sum of a Participant’s vested
Account balance under this Plan and any other account balance plan, as described
in Treas. Reg. § 1.409A-1(c)(2)(i), is less than the applicable dollar amount
under Code section 402(g)(1)(B) at the time of payment, the full vested Account
balance shall be distributed in a lump sum payment during the first quarter of
the calendar year immediately following the year in which his Separation from
Service occurs, subject to the delay for Key Employee as set forth in
Section B2-7.3.

      B2-7.3  
Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from
Service before the date which is six (6) months after the date of the
Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). Any payments that would otherwise be made
during this period of delay shall be accumulated and paid in the
seventh month following the Participant’s Separation from Service.
B2-7.4  
In-Service Distribution Election. Unless the Committee announces
otherwise for a Plan Year, a Participant may elect on a Deferral
Election Form to have the portion of his Account related to amounts
deferred under such Deferral Election Form (and earnings thereon) paid
to the Participant as of a Specified Date. The deferred amount
subject to this election will be paid in a lump sum on the Designated
Distribution Date, based on the value of the Participant’s vested
sub-account which is to be distributed, as of the Valuation Date
immediately preceding the date of such distribution.



      B2-7.4.1 Filing with Committee. A Participant’s election for an in-service
distribution pursuant to this Section B2-7.4 shall be a part of his Deferral
Election Form and shall be filed with the Committee on or before the Election
Date for the applicable Plan Year in accordance with Section 3.2. If a
Participant should Separate from Service with SunTrust and its Affiliates before
his Designated Distribution Date(s), any portion of his Account subject to an
in-service distribution election pursuant to this Section B2-7.4 shall be paid
in accordance with Sections B2-7.1 and B2-7.3.



      B2-7.4.2 Sub-Account. The portion of a Participant’s Account to which an
in-service distribution election applies pursuant to this Section B2-7.4 shall
be maintained as a sub-account of the Participant’s Account unless all of the
amounts deferred pursuant to this Plan are subject to an in-service distribution
election with the same Designated Distribution Date. Amounts deferred and not
subject to an in-service distribution election shall be distributed pursuant to
Section B2-7.1 or B2-7.2.



    B2-7.5 Subsequent Deferral Election. A Participant may make one or more
subsequent elections to change the time or form of a distribution for a deferred
amount in accordance with the procedures and distribution rules established by
the Committee, but any change in the election shall be effective only if the
following conditions are satisfied:



      B2-7.5.1 The new election may not take effect until at least twelve
(12) months after the date on which the new election is made;



      B2-7.5.2 In the case of an election to change the time or form of a
distribution under Section B2-7.1 (lump sum payment after Separation from
Service), B2-7.2 (installments after Separation from Service), or B2-7.4
(in-service distribution), a distribution may not be made earlier than at least
five (5) years from the date the distribution would have otherwise been made;
and



      B2-7.5.3 In the case of an election to change the time or form of an
in-service distribution under Section B2-7.4, the election must be made at least
twelve (12) months before the date the distribution is scheduled to be paid.

      B2-7.6  
Payment of Death Benefit. Notwithstanding any elections by the
Participant or provisions of the Plan to the contrary, if a
Participant dies at any time (including after his Separation from
Service), the Committee shall authorize payment to the Participant’s
Beneficiary of any vested benefits due under the Plan but not paid to
the Participant prior to his death. Payment of the Participant’s
vested Account balance shall be distributed to the Beneficiary in a
lump sum payment in the first quarter of the calendar year immediately
following the year of the Participant’s death (provided that any
payment that would occur before such calendar quarter shall be paid as
scheduled).
B2-7.7  
Disability. Notwithstanding any elections by a Participant or
provisions of the Plan to the contrary, if a Participant becomes
Disabled at any time, then his vested Account balance will be
distributed to the Participant in a lump sum payment in the first
quarter of the calendar year immediately following the year in which
the Participant becomes Disabled (provided that any payment that would
occur before such calendar quarter shall be paid as scheduled).
B2-7.8  
Withdrawals for Unforeseeable Emergency. A Participant may withdraw
all or any portion of his vested Account balance for an Unforeseeable
Emergency. The amounts distributed with respect to an Unforeseeable
Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account
the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation
of such assets would not itself cause severe financial hardship) or by
cessation of deferrals under this Plan.



      B2-7.8.1 Definition. “Unforeseeable Emergency” means, for this purpose, a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



      B2-7.8.2 Participant Evidence. The Committee shall have the authority to
require the Participant to provide such evidence as it deems necessary to
determine whether distribution is warranted pursuant to this Section B2-7.8. The
Committee shall use uniform and nondiscriminatory standards in reviewing any
requests for distributions to meet an Unforeseeable Emergency. Amounts
distributed under this Section B2-7.8 shall be deemed to reduce pro rata the
deemed investment in each Investment Fund in the Participant’s Account.



      B2-7.8.3 Accelerated Payments. A Participant who has commenced receiving
installment payments pursuant to Section B2-7.2 shall receive an accelerated
payment of such installments under this Section B2-7.8.3 to the extent such
accelerated payment does not exceed the amount necessary to meet the
Unforeseeable Emergency.

      B2-7.9  
Distribution of Mandatory Deferrals. Unless otherwise elected by a
Participant in accordance with Section 3.2 and the procedures and
distribution rules established by the Committee, the vested portion
of each Mandatory Deferral shall be paid in a lump sum upon the
earlier of: (a) the Specified Date for each Mandatory Deferral set
forth in the Eligible Plan; or (b) the Participant’s Separation from
Service. In the event the Participant’s Separation from Service
occurs before any such Specified Date, the lump sum payment shall be
made in the first quarter of the calendar year immediately following
the year of the Participant’s Separation from Service, subject to the
delay in payment for Key Employees as set forth in Section B2-7.3.
B2-7.10  
Special One-Time Election. Notwithstanding any prior elections or
Plan provisions to the contrary, a Participant who was an employee of
SunTrust and its Affiliates (including on a paid leave of absence)
may have made an election to receive all or a specified portion of
his or her Account pursuant to Section B2-7.1, B2-7.2, or B2-7.4.
Any such election must have become irrevocable on or before December
31, 2008 and must have been made in accordance with the procedures
and distribution rules established by the Committee and the
transition rules under Code section 409A.
B2-7.11  
Pre-2005 Deferrals. Notwithstanding the foregoing, Part B1 of this
Addendum B governs the distribution of amounts that were earned and
vested (within the meaning of Code section 409A and regulations
thereunder) under the Plan prior to 2005 (and earnings thereon) and
are exempt from the requirements of Code section 409A.
B2-7.12  
Effect of Taxation. If a portion of the Participant’s Account
balance is includible in income under Code section 409A, such portion
shall be distributed immediately to the Participant.
B2-7.13  
Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s
reasonable anticipation that the making of the payment would violate
Federal securities laws or other applicable law; provided that any
payment delayed pursuant to this Section B2-7.13 shall be paid in
accordance with Code section 409A on the earliest date on which
SunTrust reasonably anticipates that the making of the payment will
not cause a violation of Federal securities laws or other applicable
law.

Article 9
Miscellaneous



    B2-9.8 Right to Amend or Terminate Plan. SunTrust expects to continue this
Plan indefinitely, but reserves the right to amend or discontinue the Plan
should it deem such an amendment or discontinuance necessary or desirable.
SunTrust hereby authorizes and empowers the Committee appointed to administer
this Plan to amend this Plan in any manner that is consistent with the purpose
of this Plan as set forth above, without further approval from the Board of
Directors or the Compensation Committee of SunTrust except as to any matter that
the Committee determines may result in a material increased cost to SunTrust or
its Affiliates. However, if SunTrust or Committee should amend or discontinue
this Plan, SunTrust shall be liable for payment of any amounts deferred under
this Plan and earnings thereon that have accrued and are vested as of the date
of such action.



      B2-9.8.1 Distribution of Accounts. If SunTrust terminates the Plan,
distribution of balances in Accounts shall be made to Participants and
Beneficiaries in the manner and at the time as provided in Article 7, unless
SunTrust determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A.



      B2-9.8.2 409A Requirements. Notwithstanding the foregoing, no amendment of
the Plan shall apply to amounts that were earned and vested (within the meaning
of Code section 409A and regulations thereunder) under the Plan prior to 2005,
unless the amendment specifically provides that it applies to such amounts. The
purpose of this restriction is to prevent a Plan amendment from resulting in an
inadvertent “material modification” to amounts that are “grandfathered” and
exempt from the requirements of Code section 409A.

H:\015100\00020\2011 DCP SUNTRUST ADDENDA.DOC

3